DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.

Response to Arguments
Applicant's arguments filed 7/19/22 in regards to the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection of claims 1-4 and 19-22 under 35 USC 103 set forth in the prior Office action are withdrawn.

Response to Amendments
Amendments to the claims overcome the objections to claims 1 and 19 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejection of claims 20 and 22 under 35 USC 112(a) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims overcome the rejection of claims 1-4 and 19-22 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 refers to “each washing course,” but it is unclear what washing courses are being referred to.  It is assumed to mean, “a washing course among a plurality of washing courses.”  As a result, the limitation regarding storing a plurality of washing courses is interpreted to mean, “store the plurality of washing courses and default washing options corresponding to each of the plurality of washing courses.”
The limitation of claim 1 regarding the determination of whether a washing option has changed cannot be fully understood.  It is unclear how the default options are selected and how this relates to the changing.  Based on the disclosure it is understood that the user makes the selection.  The limitation is assumed to mean, “determine whether the user changed at least one default washing option of the washing course or whether the user selected the default washing options of the washing course according to the input.”
The limitation of claim 1 regarding acquiring historical information cannot be fully understood.  It is unclear what is meant by “historical information” and how it relates to the washing options.  The limitation is assumed to mean, “acquire a use history of the washing course including the changed at least one default washing option or the selected default washing options.”
The limitation of claim 1 regarding acquiring a result from the AI model is confusing and cannot be completely understood based on the reasons stated above regarding the element, “historical information.”  The limitation is assumed to mean, “acquire a result from an AI model using AI, wherein the AI model uses a weight given to the changed at least one default washing option or the selected default washing options for each acquired use history among a plurality of acquired use histories for a predetermined period from the most recent acquired use history as an input, wherein a higher weight is given to the changed at least one default washing option or the selected default washing options based on how recently the use history was acquired.”
The limitation of claim 1 regarding determination of a reset default washing options cannot be clearly understood.  It is assumed to mean, “determine washing options to be reset as default washing options corresponding to the washing course based on the result of the AI model.”
The limitation of claim 1 regarding resetting the default washing options cannot be clearly understood.  It is assumed to mean, “reset the default washing options corresponding to the washing course to be the determined washing options.”
The limitation of claim 3 regarding assigning weights appears to be directed to the giving of weights as in claim 1, but it cannot be clearly determined if this limitation was intended to be further limiting.  Also, it is unclear if the limitation regarding acquiring reset default washing options refers to the determination of reset default washing options recited in claim 1.  Claim 3 is assumed to mean, “wherein the AI model is configured assign the weights given to the changed at least one default washing option or the selected default washing options for each acquired use history, and wherein the result corresponds to a maximum sum of the assigned weights.”
Claim 4 cannot be clearly understood for the reasons discussed above in regard to the element, “historical information.”  The claim is assumed to mean, “wherein the acquired use history is classified in chronological order.”
Limitations of claim 19 corresponding to limitations of claim 1 are indefinite for the same reasons as stated above and are assumed to mean as stated above.
In claim 20 it is unclear what is meant by compensating a difference related to washing options, and it is also unclear what the compensation is based on.  Based on the disclosure, it is understood and assumed to mean, “wherein the server is configured to compensate for a difference related to washing options between the washing course of the first washing machine and the second washing course of the second washing machine corresponding to the washing course of the first washing machine based on a difference in specification between the first washing machine and the second washing machine.”
Claim 22 is not understood for the reasons stated above in regard to claim 20.  Additionally, the claim recites “compensate” and “correct” in different limitations, and it is unclear if they are meant to refer to the same element.  Claim 22 is assumed to mean, “wherein the second processor is configured to compensate for a difference related to washing options between the washing course of the first washing machine and the second washing course of the second washing machine corresponding to the washing course of the first washing machine, wherein the second processor is configured to compensate for the difference using specification information of the first washing machine and the second washing machine stored in a memory or a mapping table including specification matching information stored in the memory.”
Remaining claims are rejected due to their dependency on a rejected claim.

Allowable Subject Matter
Claims 1-4 and 19-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Allowability over prior art is based on the assumed interpretations of the claims as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record either alone or in obvious combination does not teach or suggest the totality of the limitations of either respective independent claim.  In particular, the prior art of record does not teach the processor configurations and its determinations and acquisitions.  The prior art of record also does not teach the configuration of the AI model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711